Citation Nr: 0808342	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher initial disability rating than 20 
percent for service-connected residuals of a cold injury to 
the upper extremities.

5.  Entitlement to a higher initial disability rating than 20 
percent for service-connected residuals of a cold injury to 
the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for hearing loss, tinnitus, 
and PTSD, granted service connection for cold injuries of the 
upper extremities and assigned an initial disability rating 
of 20 percent, and granted service connection for cold 
injuries of the lower extremities and assigned an initial 
disability rating of 20 percent.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  A transcript of that hearing has 
been added to the record.

In the veteran's hearing testimony, and in a statement 
received from the veteran and his representative in July 
2007, the veteran indicated that he wished to file claims for 
service connection for a total disability rating based on 
individual unemployability (TDIU or IU), and for service 
connection for non-Hodgkin's lymphoma.  As these issues have 
yet to be addressed, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
active service in Korea; the weight of the competent medical 
evidence shows a medical diagnosis of PTSD, and relates the 
diagnosed PTSD to the stressful events of combat service in 
Korea.

2.  The veteran was exposed to acoustic trauma in service 
during combat; the weight of the evidence of record indicates 
that the veteran's hearing loss is related to acoustic trauma 
in service.

3.  The veteran was exposed to acoustic trauma in service 
during combat; the weight of the evidence of record indicates 
that the veteran's tinnitus is related to acoustic trauma in 
service.

4.  The veteran's service-connected residuals of a cold 
injury to the upper extremities have for the entire period of 
claim consisted of arthralgia, numbness, cold sensitivity, 
nail abnormalities, color changes, and mild early Reynaud's 
phenomena.

5.  The veteran's service connected residuals of a cold 
injury to the lower extremities have for the entire period of 
claim consisted of arthralgia, numbness, cold sensitivity, 
nail abnormalities, color changes, and mild early Reynaud's 
phenomena.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2007).

2.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

4.  The criteria for a 30 percent rating for service-
connected residuals of a cold injury to the upper extremities 
have been met for the entire period of initial rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7122 (2007).

5.  The criteria for a 30 percent rating for service-
connected residuals of a cold injury to the lower extremities 
have been met for the entire period of initial rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In correspondence dated February 2004, August 2004, October 
2004, and July 2005, VA satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained service medical 
records and VA treatment records, and private medical records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran received medical examinations in conjunction with 
these claims.  At the personal hearing in July 2007, the 
Board also extensively advised the veteran what types of 
evidence he needed to substantiate his claims.  The duties to 
notify and assist have been met.  The Board also points out 
that, as this appeal grants the veteran the full benefits 
that he sought on appeal, there would be no prejudice to the 
veteran to continue with the adjudication of these claims, 
even if the duties to notify and assist were not met.

Service Connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board also points out that consideration of 
38 U.S.C.A. § 1154(b) is not limited solely to PTSD claims, 
but is applicable to any claimed disability related to combat 
service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service Connection for PTSD

The veteran contends that he has PTSD that is related to in-
service stressful events of engaging in combat with the 
enemy.  Through his representative, the veteran contends that 
during his Korean War service he engaged in combat actions 
against enemy forces, and that the weight of the competent 
medical evidence shows the veteran currently has PTSD that is 
related to the in-service combat stressors.

After a review of the evidence of record, including the 
veteran's written statements and personal hearing testimony, 
the Board finds that the veteran engaged in combat with the 
enemy during his active duty service during the Korean War.  
The veteran's amended DD-214 clearly indicates that he 
participated in combat in Korea, as he received a combat 
action ribbon for that service.  As such, the Board may 
presume that the veteran experienced stressful experiences in 
service, such as the ones he reported experiencing during his 
personal hearing testimony.  

On the question of diagnosis of PTSD, the evidence is at 
least in relative equipoise.  Although a January 2007 report 
of VA examination found the veteran to have a diagnosis of 
anxiety disorder, and not PTSD, the veteran has recently 
submitted a private psychiatric assessment, dated in October 
2006 that shows a diagnosis of PTSD.  Resolving reasonable 
doubt in the veteran's favor on this question, the Board 
finds that the veteran has PTSD. 

On the remaining question of whether the PTSD is related to 
the in-service combat stressors, the October 2006 private 
psychiatric assessment relates the diagnosed PTSD to the 
veteran's combat experiences in Korea.  For these reasons, 
and resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss and Tinnitus

The veteran contends that he has bilateral hearing loss and 
tinnitus that is related to acoustic trauma in service. 

The competent medical evidence shows current hearing loss 
disability according to 38 C.F.R. § 3.385.  For example, a 
May 2004 VA audiology examination report reflects current 
bilateral hearing loss disability as indicated by both Hertz 
decibel loss and speech recognition scores.  The VA 
audiological examiner also diagnosed hearing loss and 
tinnitus, based in large part on the veteran's report of 
having tinnitus.  See also Jandreau v. Nicholson, No. 2007-
7029 (Fed. Cir. July 3, 2007) (the layperson may be competent 
to identify the condition where the condition is simple).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for hearing loss and 
tinnitus.  The Board finds the veteran's combat service, 
combined with his reports of being exposed to artillery fire 
in service, are sufficient to find that the veteran was 
exposed to acoustic trauma in service.  

On the question of whether the veteran's current hearing loss 
and tinnitus are related to acoustic trauma in service, a 
letter from a private doctor dated October 2004 links the 
veteran's hearing loss and tinnitus to noise induced trauma 
while on active duty service.  In addition, the May 2004 VA 
audiological examination report reflects the VA examiner's 
opinion that, based on the veteran's history of noise 
exposure during service, it was as least as likely as not 
that the veteran's hearing loss and tinnitus began due to 
noise exposure in the military.  Although the examiner 
indicated that this opinion was based solely on the veteran's 
reported history, and that there was an age component to the 
hearing loss, the history upon which the examiner relied is 
accurate.   For these reasons, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's current hearing loss and tinnitus are related to 
noise-induced trauma while on active duty service, and 
service connection is warranted for hearing loss and 
tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
 
Initial Ratings for Residuals of Cold Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that, in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 
6 Vet. App. 35 at 38 (1993), stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, and it follows that a higher rating remains 
in controversy where less than the maximum is awarded.

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Note 1 to Diagnostic Code 7122 
provides that separate ratings are warranted for amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separate ratings 
are also warranted for other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Reynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support a rating under Diagnostic Code 7122.  
38 C.F.R. § 4.104. 

After a review of all relevant evidence, the Board finds that 
the criteria for a 30 percent rating for service-connected 
residuals of a cold injury to the upper extremities have been 
met for the entire period of initial rating claim, and that 
criteria for a 30 percent rating for service-connected 
residuals of a cold injury to the lower extremities have been 
met for the entire period of initial rating claim.  The 
evidence includes the veteran's testimony during his July 
2007 hearing, as well as the findings from his December 2006 
VA cold injury examination, that reflect that the veteran has 
multiple problems as a result of his cold injuries, including 
arthralgia, numbness, cold sensitivity, nail abnormalities, 
color changes, and mild early Reynaud's phenomena.  These 
combined symptoms, in both the veteran's hands and feet, are 
sufficient to warrant a 30 percent rating, which is the 
highest schedular disability rating provided for cold injury 
residuals under Diagnostic Code 7122.  38 C.F.R. § 4.104. 

Because this issue deals with the rating assigned following 
the original claim for service connection, consideration has 
been given to the question of whether the application of 
"staged ratings" as enunciated by the Court in the case of 
Fenderson would be in order; however, the 30 percent rating 
for each of these disabilities, the maximum rating available 
under Diagnostic Code 7122, has now been granted for the 
entire period of claim from the effective date of the grant 
of service connection; therefore, there is no basis for 
staged rating in the present case.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2007), but finds that no evidence that the 
veteran's service-connected residuals of cold injury have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral for an extraschedular 
rating for the veteran's service-connected disability under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for PTSD is granted.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

A 30 percent initial disability rating for service-connected 
residuals of a cold injury to the upper extremities, for the 
entire period of initial rating claim, is granted.

A 30 percent initial disability rating for service-connected 
residuals of a cold injury to the lower extremities, for the 
entire period of initial rating claim, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


